DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 12 recites the limitation “the entire circumference” which should be changed to “an entire circumference”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the collar" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 and 3 – 5 are allowed.
Claim 6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  an annular elastic member comprising a first elastic portion and a second elastic portion, the second elastic portion is an annular member and includes a flat tip surface that faces a side face of the bearing; the first elastic portion is an annular member and a cross-sectional shape of the first elastic portion is in a tapered shaft that is tapered toward the side face of the bearing from the tip surface of the second elastic portion; an outer diameter of the first elastic portion is smaller than an outer diameter of the second elastic portion; and an internal diameter of the first elastic portion is larger than an internal diameter of the second elastic portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10889318, US-20200122772 – discloses a tapered holding member on a side of a bearing.
US-10717461, US-20150274194, US-8899373, JP-2008208917A, US-20020140146 – discloses a tapered elastic member
US-20180346015 – discloses an elastic member comprising a first elastic portion and a second elastic portion

US-9290199, US-20130161114 – discloses elastic members with various shapes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611